IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-21069
                         Conference Calendar



LESLIE WILLIAM MORGAN,

                                             Plaintiff-Appellant,

versus

GEORGE H. GODWIN; CHARLES BACARISSE;
JOHN B. HOLMES; SCOTT ANTHONY DURFEE;
JAY S. SISKIND; JAMES MICHAEL LEITNER,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1205
                       --------------------

                           August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Leslie William Morgan, Texas prisoner # 677163, appeals the

dismissal of his civil rights action under 42 U.S.C. § 1983 as

frivolous under 28 U.S.C. § 1915(e)(2)(B).      To prevail on his

denial-of-access-to-the-courts claim, Morgan must show that his

legal position was prejudiced by the alleged violation.       Henthorn

v. Swinson, 955 F.2d 351, 354 (5th Cir. 1992).      Neither in his

original complaint nor on appeal has Morgan specifically stated


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-21069
                                 -2-

which claims he was prevented from presenting to the courts by

the members of the alleged conspiracy.      The district court did

not err in dismissing his claims under § 1915(e)(2)(B) because

his conclusional allegations were insufficient to state a claim

under § 1983.    See Hale v. Harney, 786 F.2d 688, 690 (5th Cir.

1986).    Morgan’s appeal is without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.

     Morgan had, prior to the filing of this suit, one verified

strike.    Morgan v. Coker, No. 97-20300 (5th Cir. Aug 13, 1998)

(unpublished).    Because of the district court’s dismissal as

frivolous of the original action and this court’s dismissal as

frivolous of the appeal, Morgan has now acquired two more

strikes.    He may no longer proceed IFP in any civil action or

appeal filed while he is in prison unless he is under imminent

danger of serious physical injury.    See    28 U.S.C. § 1915(g);

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.